Citation Nr: 0619615	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2003, the veteran presented testimony during a 
regional office hearing.


FINDING OF FACT

COPD was not shown in service or for many years thereafter 
and the most probative evidence of record indicates that the 
veteran's current COPD is not causally related to his active 
service, or any incident therein.


CONCLUSION OF LAW

COPD was not incurred during active service, nor is any such 
disability causally related to service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a September 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   The veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, the 
record contains a September 2002 letter received prior to the 
adjudication of the matter in January 2003.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that a timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
September 2002 and letter.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains service medical and personnel 
records, VA treatment records, Social Security Administration 
records, and private treatment records from Brock Morris, 
M.D.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the 
September 2002 VCAA letter.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, there is only one piece of 
evidence attributing the veteran's COPD to service, and the 
medical professional providing the opinion stated that he was 
signing the prepared statement, but that it was unlikely that 
the COPD was related to service.  Thus, in essence there is 
no credible, competent evidence attributing COPD to service.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran seeks service connection for COPD.  The veteran 
alleges that his current COPD is attributable to asbestos 
exposure during his period of service.  Upon review of the 
medical evidence of records, the Board finds that service 
connection is not warranted for COPD.

The veteran's service medical records are negative for 
complaints or findings pertaining to a respiratory disorder.  
Similarly, the post-service medical evidence of record is 
negative for any notations of COPD for years after service 
separation.  There is no indication of emphysematous COPD 
until February 1990, nearly fifteen years after the veteran's 
period of service.  Moreover, the probative medical evidence 
of record indicates that the veteran's COPD is attributable 
to an inherited disorder.  VA treatment records have 
specified that the veteran's respiratory disorder is 
attributable to an enzyme deficiency.  Additionally, the 
veteran's VA primary care physician submitted that the 
veteran developed COPD at an earlier age than typically seen 
and that studies demonstrated that he had an alpha-1 anti 
trypsin deficiency, which is an inherited condition.  She 
opined that the veteran's inherited enzyme deficiency was the 
most likely cause of the veteran's early onset COPD.  
Although she also submitted that it could not be ruled out 
that asbestos exposure did not contribute to the veteran's 
current condition, she indicated that it was unlikely.  

With respect to an August 2003 letter from the veteran's VA 
treatment provider, the Board notes that the opinion that the 
veteran's COPD was as likely as not related to in-service 
asbestos exposure, was not accompanied by any reasons and 
bases.  Indeed, the VA physician stated in a separate 
treatment report dated at that time that he would sign a 
letter that says it is possible that the veteran's lung 
disorder could be from asbestos exposure, but he stated that 
he found it "highly unlikely."  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  Here, 
the medical opinion is directly contradicted by the physician 
providing the opinion.  

The Board has considered the veteran's lay contentions that 
his COPD is related to service, specifically to his asbestos 
exposure.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
light of the aforementioned medical evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for COPD.


ORDER

Service connection for COPD is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


